Citation Nr: 1111250	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  99-13 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Daughter


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from January 1976 to December 1980.
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

This case was previously before the Board in January 2008, and remanded for additional development.  For the reasons discussed below, the Board finds that the RO substantially complied with the mandates of the January 2008 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In July 2007, the appellant testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The reopened claim of entitlement to service connection for a low back disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.



FINDINGS OF FACT

1.  A July 1989 rating decision denied the appellant's petition to reopen his claim for entitlement to service connection for a low back disability, and the appellant did not file a timely substantive appeal of the July 1989 rating decision following issuance of an August 2, 1990 statement of the case.   

2.  A July 1990 rating decision denied the appellant's petition to reopen his claim for entitlement to service connection for a low back disability, and the appellant did not appeal within one year of the August 9, 1990 notice thereof.  

3.  Evidence submitted subsequent to the July 1990 rating decision is not cumulative or redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1990 rating decision is final as to the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

2.  New and material evidence has been received since the July 1990 rating decision to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

As to the petition to reopen the previously disallowed claim for service connection, the petition has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on that petition to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, the Board may proceed with a decision on the appellant's petition to reopen.  


II.  Legal Criteria

Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 (2010), a final decision by the RO may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C.A. § 5108, which indicates that '[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim.'  Therefore, once an RO decision becomes final under section 7105(c), in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 C.F.R. § 3.105.  

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  Under the provisions in effect prior to August 29, 2001, new and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; which is neither cumulative nor redundant; and which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

The appellant's claim for whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability was received in February 1998.  Therefore, the Board finds that the pre-August 29, 2001 standard of review should be applied.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

III. Analysis

In a March 1981 rating decision, the RO denied service connection for a back condition, meningitis, and numbness of the body, because there were no objective findings of a back condition, a neurological condition or spinal meningitis.  The appellant had missed his VA examination and he submitted an April 1981 statement requesting that the VA examination be rescheduled.  Following a VA examination in July 1981, the RO denied service connection for a back condition, meningitis, and numbness of the body, by a rating decision in August 1981, because there was no evidence of the condition.  An October 1981 rating decision denied the appellant's request to reopen and reconsider the claim because there was no evidence of residuals of meningitis, chronic low back disability, or numbness of the body.  

To file an appeal, an appellant must file a notice of disagreement within one year of the date that notice of the rating decision was provided to the claimant.  38 C.F.R. § 20.302(b) (2010).  A review of the claims folder does not reflect that the appellant submitted any documentation to the VA within one year of the date of notice of the October 1981 rating decision.  Since the appellant did not file a notice of disagreement within one year of receiving notice of the October 1981 rating decision, the decision became final.  38 U.S.C.A. § 7105.  

A July 1989 rating decision denied the appellant's request to reopen his claim for service connection for a back condition and numbness of the lower extremities because there was no evidence submitted which showed a connection between the claimed spinal condition and his military service.  The appellant filed a notice of disagreement with the decision and a statement of the case was issued on August 2, 1990.  The appellant did not file a substantive appeal.  Thus, the July 1989 rating decision became final.  38 U.S.C.A. § 7105.  

A July 1990 rating decision denied the appellant's request to reopen his claim for service connection for a back condition because there was no evidence which showed a connection between the claimed spinal condition and his military service.  The appellant did not file an appeal within one year of the August 9, 1990 notice thereof.  Thus, the July 1990 rating decision became final.  38 U.S.C.A. § 7105.  

The appellant filed a request to reopen his claim for entitlement to service connection for a low back condition in February 1998.  The evidence of record at the time of the previous final denial, in July 1990, included the appellant's service treatment records.  The service treatment records reflect that the Veteran was seen on numerous occasions with a complaint of low back pain.  An August 1980 service treatment record reflected that the appellant had complained of low back pain for three years with no objective findings.  A September 1980 note indicated that the appellant may have mild inter-vertebral disk syndrome.  The evidence of record also included a June 1989 letter from L.E., M.D., indicating that the radiological investigations noted lumbar scoliosis convex to the right side with narrowing of L4-5 disc space, consistent with disc lesion.  

The evidence added to the record subsequent to the last final denial, in July 1990, includes VA treatment records, private treatment records and VA opinions.  A June 2000 cervical spine MRI reflects that there were mild degenerative changes with par right lateral focal protrusion of the C6-7 disc which may be affecting the right C7 nerve root.  There was also a midline C3-4 bulge and right Cr-5 mild neural foraminal stenosis.  An October 2001 letter from DR. L.E., reflects that a May 1999 MRI revealed spinal stenosis at L3-4, L4-5 levels and there appears to be progression of the pathological process.  Significantly, a May 2000 VA treatment record reflects that the appellant was diagnosed with degenerative disc disease of the lumbar spine with severe sinal canal stenosis and radiculopathy, and degenerative joint disease of the cervical spine with possible cervical radiculopathy.  

As noted above, the March 1981 rating decision, the RO denied service connection for a back condition, meningitis, and a numbness of the body, because the appellant there were no objective findings of a back condition, a neurological condition or spinal meningitis.  The July 1990 rating decision denied the appellant's request to reopen his claim for service connection for a back condition and numbness of the lower extremities because there was no evidence submitted which showed a connection between the claimed spinal condition and his military service.  

Prior to August 29, 2001, new and material evidence was defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; which is neither cumulative nor redundant; and which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  The appellant did not have a diagnosis of a back disability at the time of the March 1981 rating decision or previous final denial in July 1990.  Although the June 1989 letter from Dr. L.E. indicated that the appellant had narrowing of L4-5 disc space, it did not reflect that the appellant had a specific diagnosis of a back disability.  Evidence received subsequent to the July 1990 rating decision reflects that the appellant has degenerative disc disease and spinal stenosis.  At the July 2007 Board hearing, the appellant stated that he has experienced the same symptoms of back pain since service.  (See July 2007 Board Hearing Transcript (Tr.) at p. 12).  Service connection may be granted upon a showing of continuity of symptomatology.  The medical evidence indicating that the appellant has a current lumbar spine disability bears directly and substantially upon the specific matter under consideration and is neither cumulative nor redundant.  Thus, as the appellant has a current low back disability, and he asserts that he has had back pain since service, the evidence is so significant that it must be considered in order to fairly decide the merits of the claim.  As the Board finds that the evidence is significant, the evidence is new and material.  As new and material evidence has been received, the claim for entitlement to service connection for a low back disability is reopened.  


ORDER

The claim for entitlement to service connection for a low back disability, is reopened, and the appeal is allowed to this extent.


REMAND

Having reopened the appellant's claim, the Board must now determine whether the reopened claim of entitlement to service connection for a low back disability may be granted on the merits.  However, further development of the record is needed prior to appellate consideration of the reopened claim.

VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability, evidence establishing that an event, injury, or disease occurred in service or a disease manifested during an applicable presumptive period, and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As noted above, the appellant's VA and private treatment records reflect that he has current diagnoses of spinal stenosis and degenerative disc disease of the lumbar spine.  The appellant's service treatment records reflect that he received treatment for more than three years for complaints of low back pain, and it was noted that he may have intervertebral disk syndrome.  (See September 1980 service treatment record).  The appellant has asserted that he has had the same symptoms of back pain since service.  

The appellant was seen for a VA fee-basis orthopedic examination in November 1999.  The examiner reviewed the appellant's claims file and opined that, from the record reviewed in his claims file, the symptoms are not consistent with spinal stenosis, which should be his current diagnosis and the probable reason for his continued lower back symptoms.  Therefore, his current back complaints do not appear to be service-connected based on the medical records.  The examiner noted that the appellant reported back pain around 1979 and was admitted to the hospital with the diagnosis of meningitis and was later diagnosed to have schizophrenia.  He noted that the appellant's symptoms were not consistent with the standard back or disc complaints.  However, he does not reference the service treatment records indicating the appellant may have intervertebral disc syndrome.  (See April 1979, May 1979, September 1980 service treatment records).  His explanation is also conclusory.  Consequently, the Board finds the November 1999 opinion to be inadequate.  

The appellant was seen for a VA examination in September 2000.  The VA examiner noted that while the appellant was in service, it was in the days prior to MRI scanning, and a CT scan was not performed.  The VA examiner opined that the appellant's spinal stenosis was not service-connected since his problem when he was on active duty was a possible intervertebral disc syndrome, which was not seen on examinations after discharge from the military and his X-rays at that time were unremarkable.  The VA examiner noted that what the appellant has developed is not disc disease but a spinal stenosis.  This was certainly not present during his days in active duty and was not caused by active duty, so his low back problem, although severe, is not service-connected.  However, a March 1999 MRI showed that there was some desiccation at the L3-4 and L4-5 vertebrae.  The L3-4 disc also showed moderate diffuse bulging.  A May 2000 VA treatment record reflects an assessment of degenerative disc disease of the lumbar spine with severe spinal canal stenosis and radiculopathy.  The September 2000 VA examiner did not address whether the appellant had degenerative disc disease that was related to service.  He also did not address the appellant's report of continuous back pain since service.  Thus, the Board finds that the September 2000 VA examination report is not adequate.  Additionally, since the November 1999 VA fee-basis orthopedic examination and the September 2000 VA examination, more VA treatment records and testimony from the appellant have been associated with the claims file.  The Board finds that a new VA examination is necessary to determine the claim.

Finally, the VA treatment records in the file only date to April 2006.  Consequently, the Board finds the appellant's complete VA treatment records from April 2006 to present may be useful to adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from April 2006 to present.  If no records are available, the claims folder must indicate this fact.

2.  Following the completion of the above, schedule the appellant for a VA examination to determine whether it is at least as likely as not that he has a low back disability, to include spinal stenosis and/or degenerative disc disease, that is etiologically related to his active service.  In this regard, the examiner should note the multiple complaints of low back pain in service, and the September 1980 service treatment record which indicated the Veteran may have intervertebral disc syndrome. 

The VA clinician is requested to provide a thorough rationale for any opinion provided. The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  

It would be helpful if the examiner would use the following language, as may be appropriate: 'more likely than not' (meaning likelihood greater than 50%), 'at least as likely as not' (meaning likelihood of at least 50%), or 'less likely than not' or 'unlikely' (meaning that there is a less than 50% likelihood).

The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for a low back disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


